Filed 4/2/20 P. v. Hahn CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




 THE PEOPLE,                                                                                   C090932

                    Plaintiff and Respondent,                                    (Super. Ct. No. 19FE004342)

           v.

 KENNETH MATHEW HAHN,

                    Defendant and Appellant.




         Appointed counsel for defendant Kenneth Mathew Hahn has asked this court to
conduct an independent review of the record to determine whether there are any arguable
issues on appeal. (People v. Wende (1979) 25 Cal.3d 436.) Finding no arguable error in
defendant’s favor, we affirm.
                                                  BACKGROUND
         In early March 2019 defendant was staying with his mother when deputies from
the Sacramento County Sheriff’s Department came to the house to execute a postrelease


                                                             1
community supervision warrant for defendant’s arrest. Defendant’s mother allowed the
deputies to enter the house and told them defendant was hiding in her bedroom; she
directed them to the room. Outside her locked bedroom, deputies announced their
presence and directed defendant to come out; when he refused, they kicked in the door.
        Inside his mother’s bedroom, defendant appeared from a crouched position on the
floor with his hands up. He was handcuffed and taken out. Where he had been
crouching, the deputies found a pill bottle containing clear plastic bags encasing a white
crystalline substance later determined to be 2.02 grams of methamphetamine.
        Deputies searched what they determined to be the room in which defendant was
staying and found 105 rounds of .40-caliber live ammunition and two 10-round Glock
magazines inside a backpack. They also found a small digital scale on the nightstand,
similar to those commonly used to weigh small amounts of drugs, partially covered in a
white powdery crystalline residue. Defendant had a knife and a hypodermic needle in his
pocket.
        The camera inside the patrol car recorded defendant telling deputies that they
would find a pill bottle in his mother’s house that contained enough methamphetamine
for about one week. He admitted using methamphetamine and possessing ammunition,
although he claimed an unidentified friend had left the ammunition in the house.
        The People subsequently charged defendant with possession of ammunition (Pen.
Code, § 30305, subd. (a)(1))1 as a prohibited person, having been previously convicted of
being a felon in possession of a firearm (§§ 29800, 29900; Welf. & Inst. Code, §§ 8100,
8103). The People also charged defendant with misdemeanor possession of a controlled
substance (Health & Saf. Code, § 11377, subd. (a)), and possession of drug paraphernalia




1   Further undesignated statutory references are to the Penal Code.

                                              2
(id., § 11364) and alleged he had previously served a prior prison term (§ 667.5, subd.
(b)).
        A jury found defendant guilty as charged. The trial court later dismissed the prior
prison term allegation in light of Senate Bill No. 136 (2019-2020 Reg. Sess.) and
sentenced defendant to the middle term of two years in state prison for unlawfully
possessing ammunition, a 30-day concurrent term for possession of a controlled
substance, and no additional time in custody for possession of drug paraphernalia, as well
as minimal fines.
        Defendant filed a timely notice of appeal.
                                       DISCUSSION
        Appointed counsel filed an opening brief that sets forth the facts and procedural
history of the case and requests this court to review the record and determine whether
there are any arguable issues on appeal. (People v. Wende, supra, 25 Cal.3d 436.)
Defendant was advised by counsel of his right to file a supplemental brief within 30 days
from the date the opening brief was filed. More than 30 days have elapsed, and
defendant has not filed a supplemental brief. Our review of the record pursuant to Wende
has disclosed no arguable errors in defendant’s favor.




                                              3
                            DISPOSITION
The judgment is affirmed.



                                           /s/
                                     Duarte, J.



We concur:



      /s/
Raye, P. J.



     /s/
Mauro, J.




                                 4